DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 1 and 31 are pending in this application.  Claims 2-30 have been cancelled.  Claims 1 and 31 are rejected in this Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable Soeda et al (EP 0745670), Miwa et al (EP 1197152), Rajakari et al (WO 2007/060288),  and Lorenzen et al (International Journal of Dairy Technology) in view of Takenawa et al (US 4842873) and Kuraishi et al (EP 0711504).
Soeda et al teach a method of producing an acidified milk product, wherein hydrolyzed gluten and transglutaminase are added to milk, followed by heating at 95 °C., cooling, and fermentation with a yogurt culture (see entire document, especially Examples 1 and 2, Use Example 3, and the claims).  As is well-known, yogurt cultures exhibit proteolytic capacity.  Further hydrolyzed proteins (including hydrolyzed milk and whey protein) are shown to be suitable as well.
Miwa et al teach a method for producing yogurt, wherein transglutaminase and yeast extract (0.02%) comprising glutathione (8%) are simultaneously added to pasteurized milk, followed by heat treatment, cooling, addition of lactic acid bacteria starter, filling into containers and fermentation(see entire document, especially Example 3).  As is well known, yogurt cultures exhibit proteolytic capacity.  
Rajakari et al teach a method for producing yogurt, wherein transglutaminase and yeast extract are added to raw milk, followed by incubation, pasteurization, and fermentation with a yogurt starter culture (see entire document, especially the Examples).  Alternatively, pasteurization was performed before simultaneous addition of transglutaminase, yeast extract and yogurt culture. As is well-known, yogurt cultures exhibit proteolytic capacity.  In one embodiment, the final product is packaged (Example 6).  In the same embodiment, the fermentation is carried out for 24 hours (Example 6). 
Lorenzen et al teach a method for preparing yogurt, wherein milk is preheated (92 °C, 5 min.), treated with transglutaminase, pasteurized (80 °C, 1 min.), fermented with a yogurt starter known to have proteolytic capacity for about 3 hours and finally packaged (see entire document, especially Materials and Methods and Table 1).
The claims appear to differ as to the addition of a protease and the specific time of transglutaminase addition.
Takenawa et al disclose the conventional use of a protease in combination with a coagulant to produce a yogurt-like food (see entire document).
Kuraishi et al (EP 0711504) disclose a method for preparing quark, wherein transglutaminase is added to milk. The treated milk is heated to deactivate transglutaminase, cooled, and inoculated with a mixed lactic acid starter.   Rennet is also added (0.01 g per 20 kg of starting milk), wherein it is noted, that rennet is a protease.  As is well-known, lactic acid starter bacteria inherently exhibiting proteolytic capacity (see entire document, especially Example 3).  
According to the specification (page 8, lines 20-23), the protease may be produced in situ by the bacteria used for fermentation.
Soeda et al (EP 0745670), Miwa et al (EP 1197152), Rajakari et al (WO 2007/060288), and Lorenzen et al (International Journal of Dairy Technology) all teach the conventional use of transglutaminase in the production of acidified milk products.  Once the art has recognized the use of transglutaminase, the manipulation of amounts and process steps and times would be expected, obvious, and well-within the skill of the art.  In the absence of a showing of criticality, the addition time for transglutaminase is a matter of choice and well-within the skill of the art.   
It would have been obvious to a person of ordinary skill in the art, to specifically add protease as taught by Takenawa et al and Kuraishi et al in that of Soeda et al (EP 0745670), Miwa et al (EP 1197152), Rajakari et al (WO 2007/060288), and Lorenzen et al (International Journal of Dairy Technology) because the use of transglutaminase and protease is conventional in the production of acidified milk products and serves to improve texture.  Once the art has recognized the use of transglutaminase and protease, the manipulation of amounts, process steps, and times would be expected, obvious, and well-within the skill of the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411. The examiner can normally be reached Tuesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
LAW
September 21, 2022